                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America,           )                 CRIMINAL NO. 3:11-685
                                    )
            v.                      )                 OPINION and ORDER
                                    )
Raheem Majeed,                      )
                                    )
                  Defendant.        )
___________________________________ )

       This matter is before the court on Defendant’s pro se motion to vacate pursuant to 28

U.S.C. § 2255. ECF No. 608. Defendant argues, under United States v. Simmons, 649 F.3d 237

(4th Cir. 2011), a sentencing enhancement under 21 U.S.C. § 851 should not have been applied

because he could not have received more than one-year imprisonment on his conviction for

possession of marijuana in Louisiana. Id. at 12. He further argues his sentence would be lower if

he was sentenced today, based on the “2013 Holder Memoranda.” Id. at 13. Defendant contends

the District Court erred in calculating his drug weight and in enhancing his sentence for role in the

offense. Id. at 17-18.

       Defendant’s motion is, in reality, a successive § 2255 motion. The Fourth Circuit Court of

Appeals has directed that district courts ascertain and address whether otherwise filed motions are,

in reality, second or successive motions under § 2255. See United States v. Winestock, 340 F.3d

200, 206 (4th Cir. 2003); see also Gonzalez v. Crosby, 545 U.S. at 531-32. “[A] motion directly

attacking the prisoner’s conviction or sentence will usually amount to a successive application . .

.” Winestock, 340 F.3d at 207; see also United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015).

       Defendant filed a prior motion for relief pursuant to § 2255 on June 12, 2015. ECF No.

441. After full briefing, this court granted a motion to dismiss by the Government and dismissed
Defendant’s motion. ECF No. 476. Therefore, the instant motion, in which Defendant attacks his

sentence, is successive and Defendant has failed to first obtain permission from the Fourth Circuit

Court of Appeals to file a successive § 2255 motion. 28 U.S.C. § 2244(b)(3)(A) (“Before a second

or successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application.”).1

         The requirement of filing a motion in the court of appeals (in this instance, the Fourth

Circuit) for permission and securing permission to file a second or successive motion is

jurisdictional. Therefore, Defendant’s failure to secure permission from the Fourth Circuit Court

of Appeals prior to filing this § 2255 motion is fatal to any action in this court.

         Defendant’s motion is dismissed as this court is without jurisdiction to consider it.

                              CERTIFICATE OF APPEALABILITY

         The governing law provides that:

         (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
         substantial showing of the denial of a constitutional right.

         (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
         satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,




1
    Defendant titled his motion as “Second-in-time motion pursuant to 28 U.S.C. § 2255.”
                                                 2
537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
January 31, 2019




                                                 3
